DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10923954. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.

Current application: 17/176,334
US Patent: 10923954
Claim 1: 
A wireless power receiver, comprising:
at least one radio frequency (RF) antenna configured to generate an alternating current (AC) waveform from received RF waves;
a power line configured to carry a first signal based on the AC current generated by the least one RF antenna; 
a tap-line coupled to the power line, wherein the tap-line is configured to carry a second signal, the second signal being based on the AC current generated by the least one RF antenna and distinct from the first signal; and
a transistor coupled to at least the power line and the tap-line, wherein the transistor is configured to provide a direct current (DC) waveform to a load based on the first and second signals.
Claim 1: 
A wireless power receiver, comprising: at least one radio frequency (RF) antenna configured to generate an alternating current (AC) waveform from received RF waves; and 
a field effect transistor (FET) comprising: a source terminal configured to be electrically coupled to ground; a drain terminal electrically coupled to the at least one RF antenna, and configured to receive the AC waveform generated by the at least one RF antenna; and a gate terminal configured to be driven by a feed-forward signal tapped from the AC waveform generated by the at least one antenna, wherein the feed-forward signal is configured to bias the FET such that: during a first bias condition where the AC waveform has a positive polarity, the FET operates as an open switch that causes a load to receive a direct current (DC) waveform that is outputted by the drain terminal, and during a second bias condition where the AC waveform has a negative polarity, the FET operates as a closed switch that causes a capacitor to receive the DC waveform, wherein the FET is configured to operate as a rectifier and convert the AC waveform to the DC waveform.
Claim 13: 
A method of receiving wireless power comprising: 
receiving radio frequency (RF) waves at a RF antenna;
generating an alternating current (AC) waveform from the RF waves;
providing, via a power line, a first signal to a transistor, wherein the first signal is based on the AC waveform providing, via a tap-line coupled to the power line, a second signal to the transistor wherein the second signal is based on the AC waveform and distinct from the first signal;
providing, via the transistor, a direct current (DC) waveform to a load based on the first and second signals.
Claim 9:
A method of receiving wireless power comprising: 
receiving radio frequency (RF) waves at a RF antenna; 
generating an alternating current (AC) waveform from the RF waves; 
receiving by a drain terminal of a field effect transistor (FET) the AC waveform; and receiving, by a gate terminal of the FET of the wireless power receiver, a feed-forward signal tapped from the AC waveform, wherein the feed-forward signal is configured to bias the FET such that: during a first bias condition where the AC waveform has a positive polarity, the FET operates as an open switch that causes a load to receive a direct current (DC) waveform that is outputted by the drain terminal, and during a second bias condition where the AC waveform has a negative polarity, the FET operates as a closed switch that causes a capacitor to receive the DC waveform; wherein the FET is configured to operate as a rectifier and convert the AC waveform to the DC waveform.


Regarding claims 2 – 12, and 14 – 20, the claims are dependent upon claims 1 and 13, please see arguments above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859